Case 4:11-cv-06714-YGR Document 442-37 Filed 06/01/21 Page 1 of 4




                 EXHIBIT LL
      Case 4:11-cv-06714-YGR Document 442-37 Filed 06/01/21 Page 2 of 4



     BETSY C. MANIFOLD (182450)
 1   RACHELE R. BYRD (190634)
     BRITTANY N. DEJONG (258766)
 2   WOLF HALDENSTEIN ADLER
      FREEMAN & HERZ LLP
 3   750 B Street, Suite 1820
     San Diego, CA 92101
 4   Telephone: 619/239-4599
 5   Facsimile: 619/234-4599
     manifold@whafh.com
 6   byrd@whafh.com
     dejong@whafh.com
 7
     MARK C. RIFKIN (pro hac vice)
 8   MATTHEW M. GUINEY (pro hac vice)
     WOLF HALDENSTEIN ADLER
 9     FREEMAN & HERZ LLP
     270 Madison Ave
10   New York, NY 10016
     Telephone: (212) 545-4600
11   Facsimile: (212) 686-0114
     rifkin@whafh.com
12   guiney@whafh.com
13   Interim Class Counsel for the Consumer Plaintiffs
14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                          OAKLAND DIVISION
17
18   IN RE APPLE IPHONE ANTITRUST                    Case No. 4:11-cv-06714-YGR
     LITIGATION
19
                                                     DECLARATION OF ROBERT PEPPER IN
20                                                   SUPPORT OF PLAINTIFFS’ MOTION
                                                     FOR CLASS CERTIFICATION
21
                                                     DATE:        Nov. 16, 2021
22                                                   TIME:        10:00 a.m.
                                                     CTROOM:      1, 4th Floor
23
                                                     JUDGE:       Hon. Yvonne Gonzalez Rogers
24
25
26
27
28



         DECLARATION OF ROBERT PEPPER ISO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                              Case No.: 11-cv-06714-YGR
      Case 4:11-cv-06714-YGR Document 442-37 Filed 06/01/21 Page 3 of 4




 1   I, Robert Pepper, declare as follows:
 2          1.      I am a named plaintiff and proposed Class Representative in this class action brought
 3   pursuant to Federal Rule of Civil Procedure 23. I make this declaration in support of Plaintiffs’ Motion
 4   for Class Certification. Except as otherwise stated, I have personal knowledge of the facts stated in
 5   this declaration, and, if called as a witness, I could and would competently testify to them.
 6          2.      I seek to act as a Class Representative on behalf of a class (the “Class”) of all persons
 7   in the United States, exclusive of Apple and its employees, agents and affiliates, and the Court and its
 8   employees, who purchased one or more iOS applications or application licenses from Defendant Apple
 9   Inc. (“Apple”), or who paid Apple for one or more in-app purchases, including, but not limited to, any
10   subscription purchase, for use on an iOS Device at any time since July 10, 2008 (the “Class Period”).
11          3.      I believe that, because of Apple Inc.’s anticompetitive conduct, I paid supra-
12   competitive prices for applications and in-app purchases, and I seek to recover treble damages,
13   injunctive and equitable relief, and costs of suit, including reasonable attorneys’ fees, on behalf of
14   myself and all others similarly situated.
15          4.      During the Class Period, I purchased several apps and made several in-app purchases
16   from Apple through the App Store.
17          5.      I believe that: (1) a class action is the best means available for the fair and efficient
18   adjudication of my claims and that of the other Class members; (2) my claims are typical of all
19   members of the Class; and (3) I will be an adequate Class Representative because my interests do not
20   conflict with the interests of the Class members which I seek to represent.
21               6. I will fairly and adequately represent the interests of the Class members. I am willing
22   to vigorously prosecute this action and I do not believe that I have any conflicts with other Class
23   members. Also, I believe that Wolf Haldenstein Adler Freeman & Herz (“Wolf Haldenstein”) and
24   Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C. (“Kellogg, Hansen”) are qualified to conduct the
25   pending litigation. I understand that they are experienced in prosecuting class actions such as this and
26   have successfully prosecuted numerous class actions in recent years, recovering hundreds of millions
27   of dollars for class members across the country. I believe that they will provide fair and vigorous
28   representation for the Class.
                                           -1-
         DECLARATION OF ROBERT PEPPER ISO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                                      Case No.: 11-cv-06714-YGR
Case 4:11-cv-06714-YGR Document 442-37 Filed 06/01/21 Page 4 of 4
